The appellant, Alva Sights, was convicted in the county court of Custer county on a charge of unlawfully conveying intoxicating liquors, to wit, one fruit jar and one can of alcohol, from a certain place in the city of Clinton, said county, to another place in said city, and on the 17th day of March, 1920, in accordance with the verdict of the jury, he was sentenced to be confined in the county jail for 30 days and pay a fine of $50. From this judgment he appeals.
The sufficiency of the evidence to sustain the verdict is the only question presented.
To support the allegations of the information two witnesses testified that they were with the defendant and drank some of the alcohol, and that they emptied the tin container containing the alcohol into fruit jars. Another witness testified that she saw the defendant take a jar of the alcohol from her home and go to his car; that he still had the alcohol when he got into his car.
The defendant did not take the witness stand or offer any testimony in the case.
An examination of the record indicates that this appeal is destitute of merit, and, in our opinion, the evidence of the defendant's guilt was ample to justify the verdict.
The judgment is therefore affirmed. Mandate forthwith. *Page 433